

117 S2205 ES: To designate the United States courthouse located at 201 South Evans Street in Greenville, North Carolina, as the “Malcolm J. Howard United States Courthouse”, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 2205IN THE SENATE OF THE UNITED STATESAN ACTTo designate the United States courthouse located at 201 South Evans Street in Greenville, North Carolina, as the Malcolm J. Howard United States Courthouse, and for other purposes.1.Malcolm J. Howard United States Courthouse(a)DesignationThe United States courthouse located at 201 South Evans Street in Greenville, North Carolina, shall be known and designated as the Malcolm J. Howard United States Courthouse.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in subsection (a) shall be deemed to be a reference to the Malcolm J. Howard United States Courthouse.Passed the Senate October 7, 2021.Secretary